EXECUTION VERSION







--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

dated as of

February 12, 2020,

among

LEIDOS HOLDINGS, INC.,
as Holdings,


LEIDOS, INC.,
as Borrower,


The GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

CITIBANK, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------



MUFG BANK, LTD.,
as Syndication Agent


CITIBANK, N.A.,
MUFG BANK, LTD.
and
BOFA SECURITIES, INC.
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------







[[5276821]]

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01.
Defined Terms    1

Section 1.02.
Classification of Loans and Borrowings    29

Section 1.03.
Terms Generally    29

Section 1.04.
Accounting Terms; GAAP    29

Section 1.05.
Divisions    30

Section 1.06.
Effectuation of Transactions    30

ARTICLE II

THE CREDITS
Section 2.01.
Commitments    30

Section 2.02.
Loans and Borrowings    31

Section 2.03.
Requests for Borrowings    31

Section 2.04.
[Reserved]    32

Section 2.05.
[Reserved]    32

Section 2.06.
Funding of Borrowings    32

Section 2.07.
Interest Elections    33

Section 2.08.
Termination and Reduction of Commitments    34

Section 2.09.
Repayment of Loans; Evidence of Debt    35

Section 2.10.
Illegality    36





[[5276821]]

--------------------------------------------------------------------------------





Section 2.11.
Prepayment of Loans    36

Section 2.12.
Fees    37

Section 2.13.
Interest    37

Section 2.14.
Alternate Rate of Interest    38

Section 2.15.
Increased Costs    39

Section 2.16.
Break Funding Payments    40

Section 2.17.
Taxes    41

Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs    44

Section 2.19.
Mitigation Obligations; Replacement of Lenders    46

ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.01.
Organization; Powers    47

Section 3.02.
Authorization; Enforceability    47

Section 3.03.
Governmental Approvals; No Conflicts    48

Section 3.04.
Financial Condition; No Material Adverse Change    48

Section 3.05.
Litigation and Environmental Matters    48

Section 3.06.
Compliance with Laws and Agreements    48

Section 3.07.
Investment Company Status    49

Section 3.08.
Properties    49

Section 3.09.
Federal Reserve Regulations    49

Section 3.10.
Taxes    49

Section 3.11.
ERISA    49



ii




[[5276821]]

--------------------------------------------------------------------------------





Section 3.12.
Disclosure    49

Section 3.13.
AML Laws; Anti-Corruption Laws and Sanctions    50

Section 3.14.
Solvency    50

Section 3.15.
Affected Financial Institution    50

ARTICLE IV

CONDITIONS
Section 4.01.
Effective Date    50

Section 4.02.
Funding Date    51

ARTICLE V

AFFIRMATIVE COVENANTS
Section 5.01.
Financial Statements and Other Information    52

Section 5.02.
Notices of Material Events    54

Section 5.03.
Existence    54

Section 5.04.
Businesses and Properties    54

Section 5.05.
Payment of Taxes    54

Section 5.06.
Insurance    54

Section 5.07.
Books and Records; Inspection Rights    55

Section 5.08.
Compliance with Laws    55

Section 5.09.
Use of Proceeds    55

Section 5.10.
Additional Guarantors    55

ARTICLE VI

NEGATIVE COVENANTS


iii




[[5276821]]

--------------------------------------------------------------------------------





Section 6.01.
Subsidiary Indebtedness    56

Section 6.02.
Liens    57

Section 6.03.
Sale and Leaseback Transactions    59

Section 6.04.
Fundamental Changes    60

Section 6.05.
Transactions with Affiliates    60

Section 6.06.
[Reserved]    61

Section 6.07.
Financial Covenant    61

Section 6.08.
Use of Proceeds    61

ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Section 8.01.
Appointment and Authority    65

Section 8.02.
Rights as a Lender    65

Section 8.03.
Exculpatory Provisions    65

Section 8.04.
Reliance by Administrative Agent    66

Section 8.05.
Delegation of Duties    67

Section 8.06.
Resignation or Removal of Administrative Agent    67

Section 8.07.
Non-Reliance on Administrative Agent and Other Lenders    68

Section 8.08.
No Other Duties, Etc    68

Section 8.09.
Certain ERISA Matters    68



iv




[[5276821]]

--------------------------------------------------------------------------------





ARTICLE IX

GUARANTY
Section 9.01.
Guaranty    69

Section 9.02.
Waiver of Subrogation    69

Section 9.03.
Modification of Borrower Obligations    70

Section 9.04.
Waiver of the Guarantors    70

Section 9.05.
Reinstatement    71

Section 9.06.
Continuing Guaranty    71

ARTICLE X

MISCELLANEOUS
Section 10.01.
Notices    71

Section 10.02.
Waivers; Amendments    73

Section 10.03.
Expenses; Indemnity; Damage Waiver    74

Section 10.04.
Successors and Assigns    75

Section 10.05.
Survival    79

Section 10.06.
Counterparts; Integration; Effectiveness    79

Section 10.07.
Severability    80

Section 10.08.
Right of Setoff    80

Section 10.09.
Governing Law; Jurisdiction; Consent to Service of Process    80

Section 10.10.
WAIVER OF JURY TRIAL    81

Section 10.11.
Headings    81

Section 10.12.
Confidentiality; Non‑Public Information    81



v




[[5276821]]

--------------------------------------------------------------------------------





Section 10.13.
Interest Rate Limitation    83

Section 10.14.
Conversion of Currencies    83

Section 10.15.
Certain Notices    83

Section 10.16.
No Fiduciary Relationship    84

Section 10.17.
Acknowledgment and Consent to Bail-In of Affected Financial Institutions    84

Section 10.18.
Acknowledgment Regarding Any Supported QFCs    84





vi




[[5276821]]

--------------------------------------------------------------------------------







Schedules:
Schedule 1.01(a)     — Excluded Subsidiaries
Schedule 1.01(b)     — Effective Date Subsidiary Guarantors
Schedule 2.01    — Commitments
Schedule 6.01    — Existing Subsidiary Indebtedness
Schedule 6.02    — Existing Liens
Schedule 6.03    — Existing Sale and Leaseback Transactions


Exhibits:
Exhibit A    — Form of Assignment and Assumption
Exhibit B-1    — Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are             Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit B-2    — Form of U.S. Tax Compliance Certificate (For Foreign
Participants That             Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit B-3    — Form of U.S. Tax Compliance Certificate (For Foreign
Participants That             Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit B-4    — Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are             Partnerships For U.S. Federal Income Tax Purposes)
Exhibit C    — Form of Funding Date Solvency Certificate
Exhibit D    — Form of Counterpart Agreement












vii




[[5276821]]

--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT dated as of February 12, 2020 (this “Agreement”),
among LEIDOS HOLDINGS, INC., a Delaware corporation (“Holdings”), LEIDOS, INC.,
a Delaware corporation (the “Borrower”), the GUARANTORS party hereto, the
LENDERS party hereto and CITIBANK, N.A., as Administrative Agent.
WHEREAS, the Borrower has requested that each Lender with a Commitment (such
term and each other capitalized term used in this paragraph and not otherwise
defined above shall have the meaning assigned to such term in Article I) extend
credit in the form of a Loan on the Funding Date in an aggregate principal
amount not in excess of $1,000,000,000.
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Companies” has the meaning assigned to the term “Sold Companies” in
the L3 Harris Acquisition Agreement.
“Acquisition” means any transaction, or series of related transactions, in which
Holdings, the Borrower or any Subsidiary acquires (a) equity interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) any business or assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person (whether through purchase of
assets, merger or otherwise).
“Acquisition Agreement Representations” means the representations and warranties
made by or on behalf of the Acquired Companies in the L3 Harris Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only to the extent that the Borrower (or any of its Affiliates)
have the right to terminate their obligations (or to refuse to consummate the L3
Harris Acquisition) under the L3 Harris Acquisition Agreement as a result of a
breach of any of such representations and warranties.
“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Borrower to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during




[[5276821]]

--------------------------------------------------------------------------------





the Acquisition Period with respect to such Acquisition, all the net proceeds of
such Indebtedness constitute Unrestricted Cash that is segregated in a separate
deposit or securities account of Holdings or the Borrower and held to be applied
for such purpose upon consummation of such Acquisition (it being understood
that, in the event any such net proceeds cease to be Unrestricted Cash or are
not so segregated and held during the Acquisition Period with respect to such
Acquisition (including as a result of having been used for any other purpose),
the aggregate principal amount of such Indebtedness equal to the principal
amount thereof that has yielded such net proceeds shall cease to be “Acquisition
Indebtedness” hereunder) and (b) the aggregate principal amount of such
Indebtedness treated by the Borrower as Acquisition Indebtedness does not exceed
the aggregate amount of funds required by the Borrower to finance such
Acquisition (including any repayment or prepayment of Indebtedness of the Person
or assets acquired thereby and payment of related fees and expenses).
“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which Holdings, the Borrower or a Subsidiary
enters into a definitive agreement providing for the consummation of such
Acquisition and (b) ending on the date that is the earliest of (i) the date such
Acquisition is consummated, (ii) the date such definitive agreement is
terminated or such Acquisition is otherwise abandoned by Holdings, the Borrower
or such Subsidiary and (iii) the date that is twelve months after the
commencement of such period under clause (a) above.
“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of Holdings and the Subsidiaries at such time, all
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of Holdings and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP minus (c) the aggregate amount of Unrestricted
Cash at such time of Holdings, the Borrower and the Subsidiaries (but, in any
event, not in excess of $500,000,000). In the event that Holdings or any
Subsidiary shall have completed since any date as of which Adjusted Consolidated
Total Indebtedness is to be determined an acquisition or disposition of any
Person, business unit, division, product line or line of business for which
Holdings is required to file pro forma financial statements with the SEC,
Adjusted Consolidated Total Indebtedness shall be determined (and if Holdings is
not so required to file such financial statements, Adjusted Consolidated Total
Indebtedness may, at the election of the Borrower exercised in good faith (and
so long as such election is also made with respect to Consolidated EBITDA), be
determined) on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred on such date.
Notwithstanding anything to the contrary herein, Adjusted Consolidated Total
Indebtedness shall not include any Indebtedness (“Subject Debt”) outstanding on
any determination date which is to be refinanced with the proceeds of previously
incurred refinancing Indebtedness that is included in Adjusted Consolidated
Total Indebtedness on such date or with other proceeds available to Holdings,
the Borrower or its Subsidiaries (collectively, the “Refinancing Proceeds”);
provided that a notice of redemption of, or an offer to purchase, such Subject
Debt has been given or made (and, in the case of an offer to purchase, not
withdrawn) on or prior to such date and the applicable Refinancing Proceeds have


2


[[5276821]]

--------------------------------------------------------------------------------





been irrevocably deposited in a trust or escrow account pursuant to
documentation relating to such redemption of, or offer to purchase, the
applicable Subject Debt (any such Subject Debt, “Defeased Debt”) (and such
Refinancing Proceeds shall not be included as Unrestricted Cash for purposes of
this Agreement).
“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the product of (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of Citibank, N.A. through which Citibank, N.A. shall elect to perform any of its
obligations in such capacity under the Loan Documents.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 10.01(d).
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the LIBO Screen Rate at approximately 11:00 a.m., London time, on
such day for deposits in US Dollars with a maturity of one month.
Notwithstanding the foregoing, if the Adjusted LIBO Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the


3


[[5276821]]

--------------------------------------------------------------------------------





Administrative Agent to obtain a quotation in accordance with the terms thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be determined without reference to clause (c) above. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, Holdings or any of the Subsidiaries from time to time concerning
or relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of the Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).
“Applicable Rate” means, for any day, with respect to any LIBOR Loan or any ABR
Loan, the applicable rate per annum set forth below under the caption “LIBOR
Margin” or “ABR Margin”, as the case may be, based upon the Index Debt Ratings
by S&P, Moody’s and Fitch, respectively, applicable on such date:
Index Debt Ratings
(S&P/Moody’s
/Fitch)
Applicable Rate
Funding Date through 89 days after Funding Date
90 days
after Funding Date
through 179 days after
Funding Date
180 days after Funding Date through 269 days
after Funding Date
270 days after Funding Date through 359 days after Funding Date
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
Level 1: BBB+/Baa1/BBB+ or above
12.5 bps
112.5 bps
37.5 bps
137.5 bps
62.5 bps
162.5 bps
87.5 bps
187.5 bps
Level 2: BBB/Baa2/BBB
25.0 bps
125.0 bps
50.0 bps
150.0 bps
75.0 bps
175.0 bps
100.0 bps
200.0 bps
Level 3: BBB-/Baa3/BBB-
37.5 bps
137.5 bps
62.5 bps
162.5 bps
87.5 bps
187.5 bps
112.5 bps
212.5 bps
Level 4: BB+/Ba1/BB+
62.5 bps
162.5 bps
87.5 bps
187.5 bps
112.5 bps
212.5 bps
137.5 bps
237.5 bps
Level 5: BB/Ba2/BB or below
75.0 bps
175.0 bps
100 bps
200.0 bps
125.0 bps
225.0 bps
150.0 bps
250.0 bps





4


[[5276821]]

--------------------------------------------------------------------------------





Index Debt Ratings
(S&P/Moody’s
/Fitch)
Applicable Rate
360 days
after Funding Date
through 449 days after
Funding Date
450 days
after Funding Date
through 539 days after
Funding Date
540 days after Funding Date through 629 days after Funding Date
630 days after Funding Date and thereafter
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
ABR Margin
LIBOR Margin
Level 1: BBB+/Baa1/BBB+ or above
112.5 bps
212.5 bps
137.5 bps
237.5 bps
162.5 bps
262.5 bps
187.5 bps
287.5 bps
Level 2: BBB/Baa2/BBB
125.5 bps
225.0 bps
150.0 bps
250.0 bps
175.0 bps
275.0 bps
200.0 bps
300.0 bps
Level 3: BBB-/Baa3/BBB-
137.5 bps
237.5 bps
162.5 bps
262.5 bps
187.5 bps
287.5 bps
212.5 bps
312.5 bps
Level 4: BB+/Ba1/BB+
162.5 bps
262.5 bps
187.5 bps
287.5 bps
212.5 bps
312.5 bps
237.5 bps
337.5 bps
Level 5: BB/Ba2/BB or below
175.0 bps
275.0 bps
200.0 bps
300.0 bps
225.0 bps
325.0 bps
250.0 bps
350.0 bps



For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect an Index Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then (i) if only one rating
agency shall not have in effect an Index Debt Rating, the Level then in effect
shall be determined by reference to the remaining two effective Index Debt
Ratings, (ii) if two rating agencies shall not have in effect an Index Debt
Rating, one of such rating agencies shall be deemed to have in effect an Index
Debt Rating in Level 3 and the Level then in effect shall be determined by
reference to such deemed Index Debt Rating and the remaining effective Index
Debt Rating and (iii) if no rating agency shall have in effect an Index Debt
Rating, then Level 3 shall apply, (b) if the Index Debt Ratings in effect or
deemed to be in effect shall fall within different Levels, then (i) if three
Index Debt Ratings are in effect, then either (x) if two of the three Index Debt
Ratings are in the same Level, such Level shall apply or (y) if all three of the
Index Debt Ratings are in different Levels, then the Level corresponding to the
middle Index Debt Rating shall apply and (ii) if only two Index Debt Ratings are
in effect or deemed to be in effect, the Level then in effect shall be based on
the higher of the two Index Debt Ratings unless one of the two Index Debt
Ratings is two or more Levels lower than the other, in which case the Level then
in effect shall be determined by reference to the Level next below that of the
higher of the two Index Debt Ratings and (c) if the Index Debt Ratings
established or deemed to have been established by S&P, Moody’s and Fitch shall
be changed (other than as a result of a change in the rating system of S&P,
Moody’s or Fitch), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to this Agreement or otherwise. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P, Moody’s or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this provision to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.


5


[[5276821]]

--------------------------------------------------------------------------------





“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Citibank, N.A., MUFG Bank, Ltd. and BofA Securities, Inc. in
their capacities as joint lead arrangers and joint bookrunners for the credit
facilities established hereunder.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale‑Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale‑Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale‑Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest,


6


[[5276821]]

--------------------------------------------------------------------------------





in such Person by a Governmental Authority; provided, however, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America (or any other
applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks in London are not open
for general business.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, subject to Section 1.04, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, subject to Section 1.04. For purposes of Section 6.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Captive Insurance Subsidiary” means any Subsidiary of Holdings that is subject
to regulation as an insurance company (or any Subsidiary thereof).


7


[[5276821]]

--------------------------------------------------------------------------------





“CFC” means any Person that is a “controlled foreign corporation” (within the
meaning of Section 957(a)), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is a Loan Party or an Affiliate of a Loan
Party is, with respect to such Person, a “United States shareholder” (within the
meaning of Section 951(b)) described in Section 951(a)(1). For purposes of this
definition, all Section references are to the Code.
“CFC Holdco” means a Subsidiary substantially all of whose assets consist of the
equity interests and/or Indebtedness of one or more CFCs (directly or indirectly
through entities that are disregarded for United States federal tax purposes).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of
Holdings; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person (other than Holdings or any other holding company if
the direct or indirect holders of the capital stock thereof are substantially
the same as the holders of such capital stock immediately prior to the formation
of such holding company) of any equity interests of the Borrower; or (c) the
occurrence of a “change in control” (or similar event, however denominated) with
respect to Holdings under and as defined in any indenture or other agreement or
instrument in respect of any Material Indebtedness of Holdings, the Borrower or
any other Subsidiary.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 10.13.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Funding Date, expressed as an amount
representing the maximum aggregate principal amount of the Loan to be made by
such Lender, as such commitment may be reduced from time to time pursuant to
Section 2.08 or reduced or increased pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender


8


[[5276821]]

--------------------------------------------------------------------------------





shall have assumed its Commitment. The initial aggregate amount of the Lenders’
Commitments as of the Effective Date is $1,000,000,000.
“Commitment Termination Date” means the date that is the first to occur of (a)
the date that is ten Business Days after the Termination Date (as defined in,
and as may be extended pursuant to the terms of, the L3 Harris Acquisition
Agreement), (b) the date of the consummation of the L3 Harris Acquisition
without the funding of the Loans hereunder, (c) the funding of the Loans on the
Funding Date and (d) if earlier than the date set forth in clause (a), the date
the L3 Harris Acquisition Agreement is validly terminated prior to the
consummation of the L3 Harris Acquisition.
“Communications” has the meaning assigned to such term in Section 10.01(d).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non‑cash charges for such period
(including non‑cash charges for impairment of goodwill and non‑cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense), (v)
any extraordinary, unusual or non‑recurring cash charges or expenses for such
period (including, without limitation, (1) cash charges or expenses in
connection with restructurings and (2) cash charges and expenses related to any
equity offering, any incurrence, redemption, repayment, prepayment, refinancing
or amendment of any Indebtedness, any acquisition and any disposition or
investment, in each case whether or not consummated) in an aggregate amount for
any period of four consecutive fiscal quarters not to exceed 10% of Consolidated
EBITDA for such period (calculated before giving effect to this clause), (vi)
any losses or expenses resulting from the termination of any Hedging Agreements
during such period, and (vii) any losses attributable to non-cash mark-to-market
adjustments on Hedging Agreements for such period; minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, the sum
of (i) all non-cash gains for such period, (ii) equity in net income of
unconsolidated Affiliates and other minority interest net income for such period
(except to the extent actually distributed or paid in cash to Holdings, the
Borrower or a Subsidiary), (iii) interest income for such period, (iv) all cash
payments in such period in respect of items that were reflected in any prior
period as non‑cash charges of the sort referred to in clause (a)(iv) above, (v)
any income or gains resulting from the termination of any Hedging Agreements
during such period, (vi) any income or gain attributable to non-cash
mark-to-market adjustments on Hedging Agreements for such period, (vii)
extraordinary, unusual or non‑recurring cash gains and (viii) noncash items of
income for such period that represent the reversal of any accrual for
anticipated cash charges made in a prior period, but only to the extent such
accrual did not reduce Consolidated EBITDA for such prior period, all determined
on a consolidated basis in accordance with GAAP. In the event that Holdings, the
Borrower or any Subsidiary shall have completed since the beginning of the
relevant period an acquisition or disposition of any Person, business unit,
division, product line or line of business for which Holdings is required to
file pro forma financial statements with the SEC, Consolidated EBITDA shall be
determined (and if Holdings is not so required to file such financial


9


[[5276821]]

--------------------------------------------------------------------------------





statements, Consolidated EBITDA may, at the election of the Borrower exercised
in good faith (and so long as such election is also made with respect to the
Adjusted Consolidated Total Indebtedness) be determined) for such period on a
Pro Forma Basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that,
to the extent included therein, there shall be excluded the net income or loss
attributable to any discontinued operations of Holdings and the Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit D delivered by a Loan Party pursuant to Section 5.10.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 10.18.
“Credit Party” means the Administrative Agent and each Lender.
“Debt or Equity Issuance” means the sale or issuance of any debt or debt-like
securities (including any debt securities convertible or exchangeable into
equity securities or hybrid debt-equity securities) or any incurrence or
borrowing of other indebtedness for borrowed money (including any bank loan or
other credit facility but other than any Excluded Debt), or of any sale or
issuance of any equity securities or equity-linked securities in a public
offering or private placement (other than (i) any such issuances pursuant to
employee stock plans, dividend reinvestment plans or other benefit or employee
incentive arrangements, (ii) grants to employees made in the ordinary course of
business, (iii) by any of the Subsidiaries to Holdings or any other Subsidiary
and (iv) director’s qualifying shares and/or other nominal amounts required to
be held by Holdings or its Subsidiaries under applicable law), in each case, on
or after the Effective Date by Holdings, the Borrower or any other Subsidiary.


10


[[5276821]]

--------------------------------------------------------------------------------





“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.281, 47.2 or 382.1, as
applicable.
“Defeased Debt” has the meaning assigned to such term in the definition of
“Adjusted Consolidated Total Indebtedness”.
“Disposition” means any sale or other disposition (including any Sale-Leaseback
Transaction and any casualty or condemnation) on or after the Effective Date by
Holdings, the Borrower or any Subsidiary of any assets outside the ordinary
course of business, except for (i) sales or other dispositions between or among
Holdings, the Borrower and the Subsidiaries, (ii) Sale-Leaseback Transactions
the Net Cash Proceeds of which, when taken together with the aggregate amount of
Net Cash Proceeds excluded under clause (iii) below, does not exceed
$250,000,000 in the aggregate, (iii) sales or other dispositions (excluding any
Sale-Leaseback Transactions) the Net Cash Proceeds of which, when taken together
with the aggregate amount of Net Cash Proceeds excluded under clause (ii) above,
do not exceed $250,000,000 in the aggregate, and (iv) sales of receivables
(including collections thereof and any related assets) pursuant to any accounts
receivable financing in an aggregate amount not exceeding $750,000,000.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Dynetics Bridge Credit Agreement” means the Bridge Credit Agreement dated as of
January 31, 2020, among Holdings, the Borrower, the guarantors party thereto,
the lenders from time to time party thereto and Citibank, N.A., as
administrative agent.


“Dynetics Bridge Loans” means the “Loans” made to the Borrower pursuant to the
Dynetics Bridge Credit Agreement on the effective date thereof.


“EEA Financial Institution” means (a) any credit or investment firm established
in any EEA Member Country that is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country that
is a parent of an institution described in clause (a) above or (c) any financial
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) above and is subject to consolidated
supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


11


[[5276821]]

--------------------------------------------------------------------------------





“Effective Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied (or waived in accordance with Section 10.02),
which date is February 12, 2020.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person or (ii) Holdings, the Borrower, any Subsidiary or any other Affiliate of
the Borrower.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any toxic or hazardous
substance, material or waste or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that


12


[[5276821]]

--------------------------------------------------------------------------------





a Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA, is in endangered or critical status, within the meaning of
Section 305 of ERISA; or (h) a determination that any Plan is or is expected to
be, in “at‑risk” status (as defined in Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Debt” means (a) intercompany indebtedness among Holdings, the Borrower
and/or the Subsidiaries, (b) any short term debt for working capital, capital
leases, purchase money debt, equipment financings and ordinary course of
business letter of credit facilities, (c) (i) any revolving credit borrowings
(including issuances of letters of credit thereunder) under the New Credit
Agreement and (ii) the Dynetics Bridge Loans, (d) any indebtedness incurred in
connection with sales of receivables (including collections thereof and any
related assets) pursuant to any accounts receivables financing in an aggregate
principal amount not exceeding $750,000,000 and (e) other indebtedness in an
aggregate principal amount not exceeding $250,000,000.
“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary, (b)
(i) a direct or indirect subsidiary of a CFC or (ii) a CFC Holdco, (c) not
wholly owned directly by Holdings and/or one or more of its wholly owned
Subsidiaries, (d) prohibited from guaranteeing the Obligations by any
contractual obligation existing on the Effective Date (and such Subsidiary shall
be listed on Schedule 1.01(a) hereto) or, if acquired after the Effective Date,
any contractual obligation existing on the date such Subsidiary is acquired (so
long as such prohibition is not created in contemplation of the Effective Date
or such acquisition), (e) prohibited by applicable law from guaranteeing the
Obligations, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee unless, such consent,
approval, license or authorization has been received, in each case so long as
the Administrative Agent shall have received a certification from Holdings’
general counsel or a Financial Officer of Holdings as to the existence of such
prohibition or consent, approval, license or authorization requirement, (f) not
a Material Subsidiary, (g) any special purpose securitization vehicle (or
similar entity) formed after the Effective Date, (h) any Captive Insurance
Subsidiary, (i) any not-for-profit Subsidiary, (j) any Subsidiary with respect
to which a guarantee of the Obligations would result in material adverse Tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent and (k) any other Subsidiary with respect to which the
Administrative Agent and the Borrower reasonably agree that the burden or cost
of providing a guarantee of the Obligations would outweigh the benefits to be
obtained by the Lenders therefrom.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the


13


[[5276821]]

--------------------------------------------------------------------------------





jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Code Sections that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, as
determined as provided above, would otherwise be less than zero, then the
Federal Funds Effective Rate shall be deemed to be zero for all purposes of this
Agreement.
“Financial Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Person.
“Fitch” means Fitch Ratings, or any successor by merger or consolidations to its
ratings agency business.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of Holdings that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.
“Funding Date” means the date, on or after the Effective Date, on which each of
the conditions set forth in Section 4.02 has been satisfied (or waived in
accordance with Section 10.02).


14


[[5276821]]

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra‑national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other monetary obligation guaranteed thereby (or, in the case of
(i) any Guarantee the terms of which limit the monetary exposure of the
guarantor or (ii) any Guarantee of an obligation that does not have a principal
amount, the maximum monetary exposure as of such date of the guarantor under
such Guarantee (as determined, in the case of clause (i), pursuant to such terms
or, in the case of clause (ii), in good faith by a Financial Officer of the
Borrower)).
“Guarantors” means Holdings and each of the Subsidiary Guarantors.
“Guaranty” means the guaranty of each Guarantor set forth in Article IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements


15


[[5276821]]

--------------------------------------------------------------------------------





have been closed out and termination values determined in accordance therewith
(but not yet paid), such termination values, and (b) for any date prior to the
date referenced in clause (a), the mark‑to‑market values for such Hedging
Agreements, determined based on one or more mid‑market or other readily
available quotations provided by any recognized dealer in Hedging Agreements of
such type (which may include a Lender or any Affiliate of a Lender).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Holdings” has the meaning assigned to such term in the preamble.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business, (ii) earn‑outs, hold‑backs
and similar deferred payment of consideration in acquisitions (but only to the
extent that no payment is then owed thereunder) and (iii) deferred compensation
payable to directors, officers and employees of Holdings or any Subsidiary),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations under any accounts receivable financings
(excluding any servicing arrangements entered into in connection therewith), (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Repurchase Obligations. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Index Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s or Fitch, as applicable, of the senior, unsecured,
long-term indebtedness for borrowed money of the Borrower that is not guaranteed
by any Person or subject to any other credit enhancement.


16


[[5276821]]

--------------------------------------------------------------------------------





“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such shorter or longer period as shall have been consented to by each
applicable Lender) thereafter, as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of any Interest Period that is a multiple of months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that is a multiple of months pertaining to a LIBOR Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period shall extend beyond the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than such Interest Period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than such Interest Period, in each
case as of 11:00 a.m., London time, two Business Days prior to the first day of
such Interest Period.
“Judgment Currency” has the meaning assigned to such term in Section 10.14(b).
“L3 Harris Acquisition” means the acquisition by the Borrower of all the
outstanding equity interests of the Acquired Companies pursuant to the L3 Harris
Acquisition Agreement.
“L3 Harris Acquisition Agreement” means the Sale Agreement, dated as of February
3, 2020, by and among L3 Harris Technologies, Inc., a Delaware corporation, on
behalf of itself and certain other sellers, the Borrower and, solely for
purposes of Article IV and Section 12.18 thereof, Holdings, as in effect on
February 3, 2020.
“L3 Harris Material Adverse Effect” shall have the meaning assigned to “Material
Adverse Effect” in the L3 Harris Acquisition Agreement.


17


[[5276821]]

--------------------------------------------------------------------------------





“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Leverage Increase Election” has the meaning set forth in Section 6.07.
“Leverage Increase Period” has the meaning set forth in Section 6.07.
“Leverage Ratio” has the meaning set forth in Section 6.07.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the LIBO Screen Rate as of 11:00 a.m., London time, two Business Days prior to
the first day of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but LIBO Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the LIBO Rate
for such Interest Period shall be the Interpolated Screen Rate. Notwithstanding
the foregoing, if the LIBO Rate, determined as set forth above, shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“LIBO Screen Rate” means, in respect of the LIBO Rate for any Interest Period
for a Loan, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
on the administration of such rate) for deposits in US Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as set forth on the applicable Reuters screen (currently LIBOR01 or
LIBOR02) (or if such service ceases to be available, another service displaying
the appropriate rate designated by the Administrative Agent).
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, any Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, as
determined by the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent.
“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.


18


[[5276821]]

--------------------------------------------------------------------------------





“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, which Holdings, the Borrower or one or
more Subsidiaries has contractually committed to consummate, the terms of which
do not condition Holdings’, the Borrower’s or such Subsidiary’s, as applicable,
obligation to close such acquisition on the availability of, or on obtaining,
third-party financing.
“Loan Documents” means this Agreement, each Counterpart Agreement and each
promissory note delivered pursuant to this Agreement and each fee letter
agreement entered into on the Effective Date with respect to fees payable to the
Administrative Agent and the Lenders, as applicable, in connection with this
Agreement.
“Loan Parties” means Holdings, the Borrower and each of the Subsidiary
Guarantors.
“Loans” has the meaning assigned to such term in Section 2.01.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of Holdings and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their payment obligations hereunder or (c) a
material impairment of the rights or remedies available to the Lenders or the
Administrative Agent hereunder.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings and the Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any
Hedging Agreements at any time shall be the Hedge Termination Value thereof at
such time.
“Material Subsidiary” means any Subsidiary (a) the consolidated assets of which
equal 5.0% or more of the consolidated assets of Holdings and the Subsidiaries
as of the last day of the most recent fiscal quarter of Holdings or (b) the
consolidated revenues of which equal 5.0% or more of the consolidated revenues
of Holdings and the Subsidiaries for the most recent period of four consecutive
fiscal quarters; provided that if at the end of the most recent fiscal quarter
or for the most recent period of four consecutive fiscal quarters the combined
consolidated assets or combined consolidated revenues of all Subsidiaries that
under clauses (a) and (b) above would not constitute Material Subsidiaries shall
have exceeded 15% of the consolidated assets or 15% of the consolidated revenues
of Holdings and the Subsidiaries, then one or more of such excluded Subsidiaries
shall for all purposes of this Agreement be deemed to be Material Subsidiaries
in descending order based on the amounts of their consolidated assets or
consolidated revenues, as the case may be, until such excess shall have been
eliminated.
“Maturity Date” means the date that is two years after the Funding Date.
“Maximum Rate” has the meaning assigned to such term in Section 10.13.
“MNPI” means material information concerning Holdings, the Borrower and the
other Subsidiaries and their securities that has not been disseminated in a
manner making it available


19


[[5276821]]

--------------------------------------------------------------------------------





to investors generally, within the meaning of Regulation FD under the United
States Securities Act of 1933 and the Exchange Act. For purposes of this
definition, “material information” means information concerning Holdings, the
Borrower, their respective Affiliates or any securities of any of the foregoing
that could reasonably be expected to be material for purposes of the United
States federal and state or other applicable securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.
“Net Cash Proceeds” means:
(a)    with respect to any Debt or Equity Issuance, the cash proceeds actually
received by Holdings, the Borrower or any Subsidiary in connection with such
Debt or Equity Issuance, net of the sum, without duplication, of all
underwriting or issuance discounts and commissions, attorneys’ fees, investment
banking fees, accountants’ fees and other fees and reasonable expenses incurred
by Holdings, the Borrower or any Subsidiary in connection therewith and all
Taxes paid or reasonably estimated to be payable as a result of such Debt or
Equity Issuance; and
(b)    with respect to any Disposition, the cash proceeds actually received by
Holdings, the Borrower or any Subsidiary in connection with such Disposition
(including any such cash proceeds received by way of deferred payment of
principal pursuant to, or by monetization of, a note receivable or otherwise,
but only as and when received), net of the sum, without duplication, of (i) the
amount of all payments (including any premiums or penalties) required to be made
by Holdings, the Borrower or the Subsidiaries as a result of such Disposition to
repay Indebtedness (other than the Loans) secured by a Lien on such asset and
subject to mandatory prepayment as a result of such Disposition, (ii) all
attorneys’ fees, investment banking fees, accountants’ fees and other reasonable
fees and expenses actually incurred by Holdings, the Borrower or the
Subsidiaries in connection with such Disposition, (iii) Taxes paid or reasonably
estimated to be payable as a result of such Disposition, (iv) all distributions
and other payments required to be made to minority interest holders in
Subsidiaries and joint ventures as a result of such Disposition, or to any other
Person owning a beneficial interest in the assets disposed of in such
Disposition and (v) the amount of any reserves established by the Borrower or
its Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnities and other liabilities, contingent or otherwise, reasonably estimated
to be payable by the Borrower or any Subsidiary in connection with such
Disposition, provided that if a reserve established with respect to any
Disposition as described in this clause (v) shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established,


20


[[5276821]]

--------------------------------------------------------------------------------





be deemed to be, on the date of such reduction, Net Cash Proceeds in respect of
such Disposition; provided that if the Borrower shall give written notice to the
Administrative Agent that the Borrower or its Subsidiaries intend to reinvest
such cash proceeds within 180 days following receipt thereof in replacement or
long-term assets used or useful in the business of the Borrower and its
Subsidiaries (or 270 days, to the extent committed to be reinvested within such
180 day period) such cash proceeds shall not constitute Net Cash Proceeds;
provided further that to the extent any such cash proceeds are not so reinvested
within such time periods following receipt, such cash proceeds shall then
constitute Net Cash Proceeds.
“New Credit Agreement” means the Credit Agreement, dated as of January 17, 2020
among Holdings, the Borrower, the guarantors party thereto, the lenders party
thereto and Citibank N.A., as administrative agent thereunder.
“Non‑Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.
“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery, performance or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).
“Participant” has the meaning assigned to such term in Section 10.04(c).
“Participant Register” has the meaning assigned to such term in
Section 10.04(c).


21


[[5276821]]

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Liens” means:
(a)    Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;
(b)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 60 days or being contested in good faith;
(c)    Liens incurred and pledges and deposits made in the ordinary course of
business (i) in connection with workers’ compensation, disability or
unemployment insurance, old‑age pensions, retiree health benefits and other
similar plans or programs and other social security laws or regulations,
property, casualty or liability insurance or premiums related thereof or
self-insurance obligations or (ii) to secure letters of credit, bank guarantees
or similar instruments posted to support payment of items set forth in the
foregoing clause (i);
(d)    Liens (including deposits) to secure the performance of (or to secure
letters of credit or letters of guarantee that secure the performance of) bids,
trade contracts, leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;
(e)    leases, licenses, subleases or sublicenses granted to others (other than
as security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of Holdings and the Subsidiaries, taken as a
whole;
(f)    (i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by Holdings or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
Holdings and the Subsidiaries, taken as a whole;
(g)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments;


22


[[5276821]]

--------------------------------------------------------------------------------





(h)    Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure any Indebtedness incurred for the purpose of financing all or
part of the purchase price or cost of constructing or improving the property
subject to such Liens;
(i)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods and (ii) on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or such
other goods in the ordinary course of business;
(j)    customary landlords’ Liens under leases to which such Person is a party;
(k)    Liens arising under short‑term repurchase agreements or reverse
repurchase agreements with respect to U.S. Treasury securities or other cash
equivalent investments, short‑term securities lending and securities borrowing
agreements    and similar transactions employed in connection with the
management of cash and cash equivalents and short‑term investments;
(l)    (i) normal and customary rights of setoff, banker’s Liens and similar
rights in respect of deposits of cash, or in respect of investment securities
accounts, in favor of banks or other depository institutions, (ii) Liens
relating to pooled deposit or sweep accounts of Holdings or any of the
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings or any of the Subsidiaries or
(iii) Liens relating to purchase orders and other agreements entered into with
customers of Holdings or any of the Subsidiaries in the ordinary course of
business of Holdings and the Subsidiaries;
(m)    sales, assignments, transfers or dispositions of accounts receivable in
the ordinary course of business for purposes of collection (but not as part of
any securitization transaction or factoring arrangement);
(n)    Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar precautionary public filings, registrations or
agreements in foreign jurisdictions by lessors, consignors and bailors regarding
leases and consignment or bailee arrangements permitted or not prohibited by any
of the Loan Documents and Liens securing liabilities in respect of
indemnification obligations thereunder as long as each such Lien only encumbers
the assets that are the subject of the related lease (or contained in such
leasehold) or consignment or bailee, and other similar precautionary statements,
filings or agreements;
(o)    (i) deposits of cash with the owner or lessor of premises leased or
operated by Holdings or any of the Subsidiaries and (ii) cash collateral on
deposit with banks or other financial institutions issuing letters of credit (or
backstopping such letters of credit) or other equivalent bank guarantees issued
naming as beneficiaries the owners or lessors of premises


23


[[5276821]]

--------------------------------------------------------------------------------





leased or operated by Holdings or any of the Subsidiaries, in each case in the
ordinary course of business of Holdings and such Subsidiaries to secure the
performance of Holdings’ or such Subsidiary’s obligations under the terms of the
lease for such premises;
(p)    Liens in favor of a commodity, brokerage or security intermediary who
holds a commodity, brokerage or, as applicable, a security account on behalf of
Holdings or a Subsidiary; provided that such Lien encumbers only the related
account and the property held therein; and
(q)     Liens on any cash earnest money deposits made by Holdings or any of the
Subsidiaries in connection with any acquisition or any other investment.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.12(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. (or any replacement Administrative Agent) as its base
rate in effect at its principal office in New York City (or the principal office
of any such replacement Administrative Agent). Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified in the relevant definition, in a manner consistent with the
requirements of the SEC for pro forma financial information set forth in
Article 11 of Regulation S‑X under the Exchange Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.


24


[[5276821]]

--------------------------------------------------------------------------------





“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 10.18.
“Qualified Acquisition” means any Acquisition (a) the aggregate purchase price
for which is $500,000,000 or more and (b) for which the Leverage Ratio as of the
last day of the fiscal quarter most recently ended on or prior to the
consummation of such Acquisition and for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), when determined on a pro forma
basis after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, would be greater than the Leverage Ratio
as of the last day of such fiscal quarter determined without giving pro forma
effect thereto.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reduction/Prepayment Event” means any Debt or Equity Issuance and any
Disposition.
“Refinancing Proceeds” has the meaning assigned to such term in the definition
of “Adjusted Consolidated Total Indebtedness”.
“Register” has the meaning assigned to such term in Section 10.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).
“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of Holdings and the Subsidiaries
at such time, in each case to the extent such amounts would be shown as
liabilities on a consolidated balance sheet of Holdings as of such time prepared
in accordance with GAAP.
“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate Loans at such time.
“Resignation Effective Date” has the meaning assigned to such term in Section
8.06(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
by merger or consolidation to its rating agency business.


25


[[5276821]]

--------------------------------------------------------------------------------





“Sale‑Leaseback Transaction” means any arrangement whereby Holdings or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale‑Leaseback Transaction”.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of comprehensive Sanctions broadly
restricting or prohibiting dealings with such country, territory or government
(currently, Crimea, Cuba, Iran, North Korea and Syria). If any country,
territory or government is no longer the subject or target of Sanctions broadly
restricting or prohibiting dealings with such country, territory or government,
then it shall not be considered a Sanctioned Country for purposes hereof.
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Canada, Japan or Switzerland, (b) any Person located,
organized or resident in, or any Governmental Authority of, a Sanctioned Country
or (c) any Person 50% or more directly or indirectly owned by, controlled by, or
acting for the benefit or on behalf of, any Person, individually, or Persons,
together, described in clauses (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the U.S. Department
of Commerce; (b) the United Nations Security Council; (c) the European Union or
any of its member states; (d) Her Majesty’s Treasury; (e) Canada; (f) Japan; or
(g) Switzerland.
“SEC” means the United States Securities and Exchange Commission.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination that on such date
(a)    the fair value of the assets of such person exceeds its debts and
liabilities,
(b)    the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,
(c)    such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured, and


26


[[5276821]]

--------------------------------------------------------------------------------





(d)     such Person is not engaged in, and is not about to engage in, business
for which it has unreasonably small capital.
The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.
“Specified Representations” means the representations and warranties set forth
in the first sentence of Section 3.01 (as to valid existence only and subject to
the application of the related parenthetical clause), Section 3.02, Section
3.03(b), Section 3.07, Section 3.09, the last sentence of Section 3.13 and
Section 3.14.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subject Debt” has the meaning assigned to such term in the definition of
“Adjusted Consolidated Total Indebtedness”.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Holdings.
“Subsidiary Guarantors” means each Domestic Subsidiary (other than the Borrower)
that is a Subsidiary Guarantor (as defined in the New Credit Agreement) as of
the Effective Date and is listed on Schedule 1.01(b) (such Domestic Subsidiaries
not to include any Excluded Subsidiary) and each other Domestic Subsidiary
(other than the Borrower) that is or becomes a party to this Agreement as a
Subsidiary Guarantor (such Domestic Subsidiaries not to include any Excluded
Subsidiary), unless and until released as a Subsidiary Guarantor pursuant to the
terms hereof.


27


[[5276821]]

--------------------------------------------------------------------------------





“Supported QFC” has the meaning assigned to such term in Section 10.18.
“Syndication Agent” means MUFG Bank, Ltd., in its capacity as syndication agent
with respect to the credit facility established hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Total Assets” means, as of any date of determination, the total assets of
Holdings and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the consolidated balance sheet of Holdings for the most
recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable (or prior to the
delivery of any such financial statements, at September 27, 2019).
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans, the use of proceeds thereof and the
consummation of the L3 Harris Acquisition.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Special Resolutions Regime” has the meaning assigned to such term in
Section 10.18.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


28


[[5276821]]

--------------------------------------------------------------------------------





“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Dollars” or “$” means the lawful currency of the United States of America.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower or the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBOR
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“LIBOR Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Except as otherwise provided herein and unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restriction on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended,


29


[[5276821]]

--------------------------------------------------------------------------------





supplemented or otherwise modified (including by succession of comparable
successor laws), (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings or any Subsidiary
at “fair value”, as defined therein, or any other accounting principle if, in
each case, such election or such other accounting principle results in the
amount of such Indebtedness being below or above the stated principal amount of
such Indebtedness, (ii) any change in GAAP occurring after the date hereof as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
would not have been required to be so treated under GAAP as in effect on the
date hereof or (iii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
SECTION 1.05.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.


30


[[5276821]]

--------------------------------------------------------------------------------





SECTION 1.06.    Effectuation of Transactions. All references herein to
Holdings, the Borrower and the Subsidiaries on the Funding Date shall be deemed
to be references to such Persons, and all of the representations and warranties
of the Borrower contained in this Agreement shall be deemed made on the Funding
Date, in each case, after giving effect to the L3 Harris Acquisition, unless
context otherwise expressly requires.


ARTICLE II

THE CREDITS
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a loan to the Borrower in a single drawing
(collectively, the “Loans”), denominated in US Dollars, on the Funding Date in a
principal amount not to exceed such Lender’s Commitment in effect on such date.
Amounts repaid or prepaid in respect of Loans may not be reborrowed.
SECTION 2.02.    Loans and Borrowings. (a)  Each Loan shall be made as part of a
Borrowing consisting of Loans denominated in US Dollars made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(a)    Subject to Section 2.14, (i) each Borrowing shall be comprised entirely
of ABR Loans or LIBOR Loans, as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any LIBOR Borrowing, and
at the time each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that a LIBOR Borrowing that results from a continuation of an
outstanding LIBOR Borrowing may be in an aggregate principal amount that is
equal to such outstanding Borrowing. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 LIBOR Borrowings outstanding (unless otherwise agreed by the
Administrative Agent in its sole discretion).
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, to elect to convert or to continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent (a) in the case of a LIBOR Borrowing, not
later than 12:00


31


[[5276821]]

--------------------------------------------------------------------------------





noon, New York City time, two Business Days before the date of the proposed
Borrowing (or such shorter period agreed to by the Administrative Agent) and
(b) in the case of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of the proposed Borrowing (or such shorter period agreed to by
the Administrative Agent). Each such Borrowing Request shall be made by hand
delivery, e-mail or fax to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by a Financial
Officer of the Borrower or by telephone notification, confirmed promptly by hand
delivery, e-mail or fax to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by a Financial
Officer of the Borrower. Each such telephonic or written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(a)    the principal amount of such Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    the Type of such Borrowing;
(d)    in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(e)    the location and number of the account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    [Reserved].
SECTION 2.05.    [Reserved].
SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in US Dollars by 9:00 a.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly remitting the amounts so received, in like
funds, to the account designated by the Borrower in the applicable Borrowing
Request.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.


32


[[5276821]]

--------------------------------------------------------------------------------





In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount or (ii) in the case of the Borrower, the
interest rate applicable to the subject Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require the Borrower to pay any
interest in duplication of the interest payable under such Section). If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any such
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 2.07.    Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03 and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing and, in the case
of a LIBOR Borrowing, may elect Interest Periods therefor, all as provided in
this Section and on terms consistent with the other provisions of this
Agreement. The Borrower may elect different options with respect to different
portions of an affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type, resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery, e-mail or fax to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by a Financial Officer on behalf of the Borrower or by telephonic
notification, confirmed promptly by hand delivery, e-mail or fax to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Financial Officer on behalf of the
Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to change the currency of any Borrowing or to elect an
Interest Period for LIBOR Loans that does not comply with Section 2.02(d).


33


[[5276821]]

--------------------------------------------------------------------------------





(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and
(iv)    if the resulting Borrowing is to be a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, the
Administrative Agent shall notify the Borrower and the applicable Lenders and
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(e)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to Holdings or the Borrower), then, so long as an Event
of Default is continuing, no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing and, unless repaid, each LIBOR Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitment of each Lender shall automatically terminate on the
Commitment Termination Date.


34


[[5276821]]

--------------------------------------------------------------------------------





(a)    The Borrower may at any time terminate in full the Commitments, or from
time to time permanently reduce the Commitments, subject to prior notice in
accordance with paragraph (e) of this Section; provided that any reduction of
the Commitments of the Lenders shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.
(b)    In the event and on each occasion that, after the Effective Date and
prior to the termination of the Commitments in full in accordance with this
Section 2.08, Holdings, the Borrower or any Subsidiary receives any Net Cash
Proceeds in respect of a Reduction/Prepayment Event, then, on the date that is
one Business Day after the date of such receipt, the Commitments shall be
automatically reduced, without premium or penalty, in an amount equal to the
lesser of (i) the aggregate principal amount of the Commitments then in effect
and (ii) 100% of such Net Cash Proceeds.
(c)    Notwithstanding anything in this Section 2.08, (i) if any Dynetics Bridge
Loans remain outstanding, the amount of reduction of Commitments required under
Section 2.08(c) may be applied to prepay or repay such Dynetics Bridge Loans on
a ratable basis with the reduction of the Commitments; provided that, for the
avoidance of doubt, to the extent such Dynetics Bridge Loans are not actually
prepaid or repaid the amount of the required reduction under Section 2.08(c)
shall not be reduced and (ii) to the extent that Holdings has reasonably
determined that repatriation of any or all Net Cash Proceeds generated in
connection with a Debt or Equity Issuance by a Foreign Subsidiary would result
in either adverse tax consequences or is prohibited or restricted by applicable
local law, rule or regulation, any applicable contract, agreement or other
consensual arrangement, or any organizational documents of the applicable
Subsidiaries, the portion of such Net Cash Proceeds so affected will not be
required to be applied to reduce the Commitments as provided for in this Section
2.08 but may be retained by the applicable Foreign Subsidiary.
(d)    The Borrower shall notify the Administrative Agent by a written notice
signed by a Financial Officer on behalf of the Borrower of any termination or
reduction of the Commitments hereunder (i) in the case of a termination or
reduction under Section 2.08(b), at least three Business Days prior to the
effect of such termination or reduction and (ii) in the case of a reduction
under Section 2.08(c), on the date of such reduction. Each such notice shall be
irrevocable and shall specify the date of termination or reduction and the
principal amount of the Commitments being terminated or reduced. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
on the Maturity Date.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


35


[[5276821]]

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.10.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Borrower, through the Administrative
Agent, that the introduction of or any change in or in the interpretation of any
law or regulation after the Effective Date makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for any Lender
to make LIBOR Loans or to fund or maintain LIBOR Loans, (a) each LIBOR Loan will
automatically, upon such demand, be converted into an ABR Loan and (b) the
obligation of the Lenders to make LIBOR Loans or to convert Loans into LIBOR
Rate Loans shall be suspended. If, at any time after a Lender gives notice under
this Section 2.10, such Lender determines that it may lawfully make LIBOR Loans,
such Lender shall promptly give notice of that determination to the Borrower and
the Administrative Agent, and the Administrative Agent shall promptly transmit
the notice to each other Lender. The Borrower’s right to request, and such
Lender’s obligation, if any, to make LIBOR Loans shall thereupon be restored.
SECTION 2.11.    Prepayment of Loans. (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to prior notice in accordance with
paragraph (d) of this Section.
(a)    In the event and on each occasion that, after the making of the Loans on
the Funding Date, Holdings, the Borrower or any Subsidiary receives any Net Cash
Proceeds in respect of a Reduction/Prepayment Event, then the Borrower shall,
within three Business Days of the receipt of such Net Cash Proceeds, prepay the
Loans, without premium or penalty, in an amount equal to the lesser of (i) the
aggregate principal amount of Loans then outstanding and (ii) 100% of such Net
Cash Proceeds.


36


[[5276821]]

--------------------------------------------------------------------------------





(b)    Notwithstanding anything in this Section 2.11, (i) if any Dynetics Bridge
Loans remain outstanding, the amount of prepayment of the Loans required under
Section 2.11(b) may be applied to prepay or repay such Dynetics Bridge Loans on
a ratable basis with the Loans; provided that, for the avoidance of doubt, to
the extent such Dynetics Bridge Loans are not actually prepaid or repaid the
amount of the required prepayment under Section 2.11(b) shall not be reduced and
(ii) to the extent that Holdings has reasonably determined that repatriation of
any or all Net Cash Proceeds generated in connection with a Debt or Equity
Issuance by a Foreign Subsidiary would result in either adverse tax consequences
or is prohibited or restricted by applicable local law, rule or regulation, any
applicable contract, agreement or other consensual arrangement, or any
organizational documents of the applicable Subsidiaries, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay the Loans
as provided for in this Section 2.11 but may be retained by the applicable
Foreign Subsidiary.
(c)    The Borrower shall notify the Administrative Agent by a written notice
signed by a Financial Officer on behalf of the Borrower of any prepayment of a
Borrowing hereunder (i) in the case of a LIBOR Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of such
prepayment (or as soon thereafter as practicable) or (ii) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that any notice of prepayment under paragraph (a) of this
Section delivered by the Borrower may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each optional partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.
SECTION 2.12.    Fees. (a)  [Reserved].
(a)    The Borrower agrees to pay to the Lenders, for their own accounts, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Lenders.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution. Fees paid shall
not be refundable under any circumstances.
SECTION 2.13.    Interest. (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate set forth
under the caption “ABR Margin” in the definition of such term.


37


[[5276821]]

--------------------------------------------------------------------------------





(a)    The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBOR Margin” in the definition of
such term.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion or continuation of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion or
continuation. All interest shall be payable in the currency in which the
applicable Loan is denominated.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. (a)  Subject to a LIBOR Successor
Rate being implemented in accordance with clause (b) below, if prior to the
commencement of any Interest Period for a LIBOR Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Rate for such Interest Period
is not available or published on a current basis and such circumstances are
unlikely to be temporary) for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;


38


[[5276821]]

--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing shall be
ineffective, (ii) any affected LIBOR Borrowing shall be continued as an ABR
Borrowing and (iii) any Borrowing Request for an affected LIBOR Borrowing shall
be deemed to be a request for an ABR Borrowing.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:
(i)     the circumstances described in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary; or
(ii) the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans,
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBO Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of the LIBO Rate (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and, notwithstanding anything to the contrary in Section
10.08, any such amendment shall become effective at 5:00 p.m. (New York City
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrowers unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment; provided that, if such LIBOR Successor Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
request for a LIBOR Borrowing of, conversion to or continuation of LIBOR Loans
(to the extent of the affected LIBOR Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for an ABR
Borrowing in the amount specified therein.
SECTION 2.15.    Increased Costs. (a)  If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with


39


[[5276821]]

--------------------------------------------------------------------------------





or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Loans; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs or expenses incurred or reduction suffered.
(b)    If any Lender determines in good faith that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and the manner
in which such amount or amounts have been determined, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
to such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs, expenses
or reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law or other circumstance giving rise to
such increased costs, expenses or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law or
other circumstance giving rise to such increased costs, expenses or reductions
is retroactive, then the 180‑day period referred to above shall be extended to
include the period of retroactive effect thereof.


40


[[5276821]]

--------------------------------------------------------------------------------





(e)    Notwithstanding any other provision of this Section, no Lender shall
demand compensation for any increased or other cost or reduction pursuant to
this Section if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date or in the amount specified in
any notice delivered pursuant hereto (whether or not such notice may be revoked
in accordance with the terms hereof) or (d) the assignment of any LIBOR other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (but not
for any anticipated profits) attributable to such event. In the case of a LIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, as applicable, that would have
been applicable to such Loan (and, for avoidance of doubt, without giving effect
to any Applicable Rate that would otherwise have been applicable thereto), for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the London
interbank market. The Borrower shall also compensate each Lender for the loss,
cost or expense attributable to any failure by the Borrower to deliver a timely
Interest Election Request with respect to a LIBOR Borrowing. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction or withholding for Taxes except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) required the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.


41


[[5276821]]

--------------------------------------------------------------------------------





(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.
(b)    The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Recipient on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(c)    As soon as reasonably practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).
(e)    (i) Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax under the law of the jurisdiction in which the Borrower is
resident or located, or any treaty to which such jurisdiction is a party, with
respect to payments made under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by law or reasonably requested by the
Borrower or the Administrative Agent, as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the


42


[[5276821]]

--------------------------------------------------------------------------------





Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W‑8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    an executed IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance


43


[[5276821]]

--------------------------------------------------------------------------------





Certificate”) and (y) an executed IRS Form W‑8BEN or IRS Form W-8BEN-E, as
applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit B-2 or Exhibit B‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B‑4 on behalf of each such direct or indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


44


[[5276821]]

--------------------------------------------------------------------------------





(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts paid pursuant to this Section), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out‑of‑pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of the indemnified party,
agrees to repay to the indemnified party the amount paid pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after‑Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.
(g)    Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under this Agreement and
the other Loan Documents.
(h)    For purposes of this Section, the term “applicable law” includes FATCA.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) prior to the time required
hereunder for such payment or, if no such time is expressly required, prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without any defense, set‑off, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Borrower except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder and under each other Loan Document of principal or
interest in respect of any Loan shall be made in US Dollars. Any payment
required to


45


[[5276821]]

--------------------------------------------------------------------------------





be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(b)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each applicable Lender
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account the Administrative Agent, then the
Administrative Agent may, in its


46


[[5276821]]

--------------------------------------------------------------------------------





discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations in respect of such payment until all
such unsatisfied obligations have been discharged or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.06(b), 2.18(d) or 10.03(c)), in each case in such order
as shall be determined by the Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests any payments under Section 2.15, if it becomes illegal for any
Lender to continue to fund or make any LIBOR Loan and such Lender notifies the
Borrower pursuant to Section 2.10, or if the Borrower is required to pay
Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(a)    If (i) any Lender requests any payments under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) it becomes illegal for any Lender to continue to fund or
make any LIBOR Loan and such Lender notifies the Borrower pursuant to Section
2.10 or (iv) any Lender becomes a Non‑Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04, with the Borrower or the replacement Lender paying any applicable
processing or recordation fees), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment and delegation);
provided that (A) the Borrower shall have received the prior written consent of
the Administrative Agent (which consent shall not unreasonably be withheld), (B)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any such assignment and delegation resulting from the status of such Lender as a
Non‑Consenting Lender, such assignment, together with any assignments by other
Non‑Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender


47


[[5276821]]

--------------------------------------------------------------------------------





or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Lenders, on the
Effective Date, on the Funding Date and as of each other date the
representations and warranties are required or deemed to be made pursuant to
this Agreement, that:
SECTION 3.01.    Organization; Powers. Each of Holdings, the Borrower and the
other Subsidiaries are duly organized, validly existing and in good standing (to
the extent such concept is recognized in the jurisdiction of organization
thereof) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, in each case (other than with respect to
organization, existence and good standing in its jurisdiction of organization of
each of Holdings and the Borrower), except where the failure to do so,
individually or in the aggregate, would not be materially likely to have a
Material Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within
Holdings’, the Borrower’s and, solely with respect to Article IX, each
Subsidiary Guarantor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each of the Loan Parties and constitutes,
and each other Loan Document when executed and delivered by each of the Loan
Parties will constitute, a legal, valid and binding obligation of each of the
Loan Parties, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate the charter,
by‑laws or other organizational documents of any of the Loan Parties, (c) will
not violate any applicable law, rule or regulation or any order of any
Governmental Authority, (d) will not violate or result (alone or with notice or
lapse of time, or both) in a default under any indenture, agreement or other
instrument binding upon Holdings or any of its Subsidiaries or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Holdings or any of its Subsidiaries, and (e) will not result in the creation or
imposition of any Lien on any asset of Holdings or any of its Subsidiaries or
their respective assets pursuant to the terms of any indenture, agreement or
other instrument binding on Holdings or any of its Subsidiaries, except in each
case (other than in the case of clause (b) or (e)), where the absence of such
consent or approval,


48


[[5276821]]

--------------------------------------------------------------------------------





or the failure to make such registration or filing, or take such other action,
or such violation, default or payment would not be materially likely,
individually or in the aggregate, to have a Material Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change.

(a)  Holdings has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, comprehensive income, equity and cash
flows as of the end of and for the fiscal year ended December 28, 2018, reported
on by Deloitte & Touche LLP, an independent registered public accounting firm
and (ii) its consolidated balance sheet and statement of income as of and for
the fiscal quarter and the portion of the fiscal year ended September 27, 2019,
and its statement of cash flows for such portion of such fiscal year, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of Holdings and its consolidated Subsidiaries as of such date and
for such period in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) above.
(a)    Since December 28, 2018, there has been no material adverse effect on the
business, assets, operations or financial condition of Holdings and the
Subsidiaries, taken as a whole.
SECTION 3.05.    Litigation and Environmental Matters. (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened in writing against or affecting the Holdings or any of its
Subsidiaries (i) that would be materially likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that involve this Agreement
or the Transactions.
(a)    Except with respect to any matters that, individually or in the
aggregate, would not be materially likely to have a Material Adverse Effect,
neither Holdings nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.06.    Compliance with Laws and Agreements. Each of Holdings and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not be materially likely to have a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.07.    Investment Company Status. No Loan Party is an “investment
company” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940.


49


[[5276821]]

--------------------------------------------------------------------------------





SECTION 3.08.    Properties. (a)  Each of Holdings and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where the failure to have such title or such
leasehold interests, individually or in the aggregate, has not resulted in and
would not be materially likely to have a Material Adverse Effect.
(a)    Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not be materially
likely to have a Material Adverse Effect.
SECTION 3.09.    Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of the
provisions of the regulations of the Board of Governors, including Regulation U
or Regulation X. Not more than 25% of the value of the assets of the Borrower
individually, or of Holdings and the Subsidiaries on a consolidated basis,
subject to any provision of this Agreement under which the sale, pledge or
disposition of assets is restricted (within the meaning of Regulation U), will
consist of margin stock (as defined in Regulation U).
SECTION 3.10.    Taxes. Holdings and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP) or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.
SECTION 3.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would be materially likely to be
expected to have a Material Adverse Effect.
SECTION 3.12.    Disclosure. None of the reports, financial statements,
certificates or other written information (taken as a whole) (other than
projections, other forward looking information and information of a general
economic or industry specific nature) furnished by or on behalf of the Borrower
to the Administrative Agent, any Arranger, the Syndication Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and other forward looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time made and at the time so furnished (it being
understood and agreed that actual results may vary materially from the
projections).


50


[[5276821]]

--------------------------------------------------------------------------------





SECTION 3.13.    AML Laws; Anti-Corruption Laws and Sanctions. Each of Holdings
and the Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions. None of (a) Holdings, any
Subsidiary or, to the knowledge of the Holdings, any of their respective
directors, officers, employees or Affiliates, or (b) to the knowledge of
Holdings, any agent of Holdings, the Borrower or any Subsidiary or other
Affiliate that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person or (ii) is in
material violation of AML Laws, Anti-Corruption Laws, or Sanctions. Neither any
Loan nor the proceeds from any Loan has been or will be used, directly or to the
knowledge of the Borrower, indirectly, to lend, contribute, provide or has
otherwise been made or will otherwise be made available in violation of AML
Laws, Anti-Corruption Laws, or Sanctions or for the purpose of funding any
activity or business in any Sanctioned Country or for the purpose of funding any
prohibited activity or business of any Sanctioned Person, absent valid and
effective licenses and permits issued by the government of the United States or
otherwise in accordance with applicable laws, or in any other manner that will
result in any violation by any Lender or the Administrative Agent of any
Sanctions.
SECTION 3.14.    Solvency. On the Funding Date after giving effect to the
Transactions, Holdings and its Subsidiaries, on a consolidated basis, are
Solvent.
SECTION 3.15.    Affected Financial Institution. No Loan Party is an Affected
Financial Institution.


ARTICLE IV

CONDITIONS
SECTION 4.01.    Effective Date. The effectiveness of this Agreement is subject
to the satisfaction (or waiver in accordance with Section 10.02) of the
following conditions:
(a)    The Administrative Agent (or its counsel) shall have received from each
Loan Party party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic image scan transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.
(b)    The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least two Business Days prior to the
Effective Date, reimbursement or payment of all reasonable and documented
out‑of‑pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


51


[[5276821]]

--------------------------------------------------------------------------------





(c)    The Administrative Agent, the Arrangers and the Lenders shall have
received, at least two Business Days prior to the Effective Date, (i) all
documentation and other information relating to the Borrower requested by them
at least 10 Business Days prior to the Effective Date for purposes of ensuring
compliance with applicable “know your customer” and anti‑money laundering rules
and regulations, including the USA Patriot Act and (ii) to the extent that the
Borrower or an Affiliate qualifies as a “legal entity customer” under the
requirements of the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower or such Affiliate.
SECTION 4.02.    Funding Date. The obligations of the Lenders to make Loans
hereunder on the Funding Date are subject to the occurrence of the Effective
Date, the receipt by the Administrative Agent of a Borrowing Request therefor in
accordance with Section 2.03, and to the satisfaction (or waiver in accordance
with Section 10.02) of the following conditions (in each case subject to the
proviso in Section 5.10):
(a)    The Administrative Agent and the Arrangers shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Funding Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties, covering such matters relating to the Loan Parties, this Agreement or
the Transactions as the Administrative Agent or the Arrangers shall reasonably
request.
(b)    The Administrative Agent and the Arrangers shall have received such
documents and certificates as the Administrative Agent, the Arrangers or their
respective counsel may reasonably request relating to the organization,
existence and good standing of each of the Loan Parties, the authorization of
the Transactions and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent, the Arrangers and their respective counsel.
(c)    The Administrative Agent and the Arrangers shall have received a
certificate, dated the Funding Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming (i) the Specified
Representations of the Borrower set forth in this Agreement shall be true and
correct (y) in the case of such representations and warranties qualified as to
materiality, in all respects, and (z) otherwise, in all material respects, in
each case on and as of the Funding Date except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct in all respects
or in all material respects, as applicable, on and as of such date, (ii) the
Acquisition Agreement Representations shall be true and correct and (iii)
satisfaction of the conditions set forth in clauses (e), (f) and (h) below.
(d)    The Administrative Agent, the Arrangers and the Lenders shall have
received all fees (including, but not limited to, any ticking fees) and other
amounts due and payable on or prior to the Funding Date, including, to the
extent invoiced at least two Business Days prior to the Funding Date,
reimbursement or payment of all reasonable and documented out‑of‑pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


52


[[5276821]]

--------------------------------------------------------------------------------





(e)    The L3 Harris Acquisition shall have been (or, substantially concurrently
with the borrowing of the Loans under this Agreement on the Funding Date, shall
be) consummated in all material respects in accordance with the terms of the L3
Harris Acquisition Agreement.
(f)    Since February 3, 2020, there shall not have been a L3 Harris Material
Adverse Effect.
(g)    The Administrative Agent and the Arrangers shall have received a
certificate, dated the Funding Date and signed by the Senior Vice President and
Treasurer of Holdings substantially in the form of Exhibit C, demonstrating
solvency (on a consolidated basis) of Holdings and the Subsidiaries as of the
Funding Date after giving effect to the Transactions.
(h)    At the time of and upon giving effect to the borrowings of the Loans on
the Funding Date and the use of proceeds thereof, no Event of Default with
respect to Holdings or the Borrower under clause (a), (b), (h) or (i) of Article
VII has occurred or shall result therefrom.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have been terminated in full and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
Holdings and the Borrower covenant and agree with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. Holdings will
furnish to the Administrative Agent for transmission to each Lender:
(a)    within 90 days after the end of each fiscal year of Holdings (or, if
earlier, the date on which the Holdings files the same with the SEC), a copy of
its audited consolidated balance sheet and related consolidated statements of
income, comprehensive income, equity and cash flows as of the end of and for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, accompanied by a report of Deloitte & Touche LLP or
other independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of the related audit) to
the effect that such consolidated financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and the Subsidiaries on a consolidated basis as of the end of
and for such fiscal year in accordance with GAAP consistently applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings (or, if earlier, the date on which the Holdings
files the same with the SEC), a copy of its consolidated balance sheet and
related consolidated statements of income and comprehensive income as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year
and the related statement of cash flows for the then elapsed portion


53


[[5276821]]

--------------------------------------------------------------------------------





of such fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly, in all material respects, the financial
position and results of operations and cash flows of Holdings and its
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP consistently
applied, subject to normal year‑end audit adjustments and the absence of
footnotes (which certification requirement shall be deemed satisfied by the
execution by a Financial Officer of the certification required to be filed with
the SEC pursuant to Item 601 of Regulation S‑K);
(c)    concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07 (including whether any Acquisition Indebtedness has been
excluded from the calculation of Adjusted Consolidated Total Indebtedness);
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the SEC, or distributed by Holdings to its stockholders
generally, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings and the
Subsidiaries, or compliance with the terms of this Agreement or for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation (to the extent applicable), as the Administrative Agent or any Lender
(acting through the Administrative Agent) may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on DebtDomain or any similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov. Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against Holdings or any Subsidiary that
would be materially likely to have a Material Adverse Effect;


54


[[5276821]]

--------------------------------------------------------------------------------





(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to have a Material
Adverse Effect; and
(d)    any other development that has had, or in the judgment of the Borrower
would be materially likely to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of Holdings) and any action
taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence. Holdings will, and will cause each Subsidiary to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary (other than the Borrower) if Holdings and
the Borrower shall determine that the preservation of such existence is no
longer necessary or desirable in the conduct of the business of Holdings and the
Subsidiaries taken as a whole.
SECTION 5.04.    Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, Holdings will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.
SECTION 5.05.    Payment of Taxes. Holdings will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith, (b) Holdings or the applicable Subsidiary has set aside
on its books adequate reserves with respect thereto to the extent required by
GAAP and (c) the failure to make payment pending such contest would not be
materially likely to be expected to have a Material Adverse Effect.
SECTION 5.06.    Insurance. Holdings will, and will cause its Subsidiaries, as
appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that Holdings and its Subsidiaries may
self‑insure up to the same extent as other companies of similar size engaged in
comparable businesses.
SECTION 5.07.    Books and Records; Inspection Rights. Holdings will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities, to the extent required by GAAP.
Holdings will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties,


55


[[5276821]]

--------------------------------------------------------------------------------





to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and independent accountants
(it being agreed that, the foregoing, with respect to any Subsidiary, will be
coordinated through the Borrower).
SECTION 5.08.    Compliance with Laws. Holdings will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws and ERISA, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
In addition, Holdings will maintain in effect policies and procedures reasonably
designed to promote compliance by Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.
SECTION 5.09.    Use of Proceeds. The Borrower will use the proceeds of the
Loans on the Funding Date to fund the L3 Harris Acquisition and the payment of
fees and expenses related to the Transactions. The Borrower will not permit the
proceeds of any Loan to be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. The Borrower will not permit more than
25% of the value of the assets of the Borrower individually, or of the Borrower
and the Subsidiaries on a consolidated basis, that are subject to any provision
of this Agreement under which the sale, pledge or disposition of assets is
restricted (within the meaning of Regulation U) to consist of margin stock (as
defined in Regulation U).
SECTION 5.10.    Additional Guarantors. If, following the Effective Date, any
Domestic Subsidiary (other than an Excluded Subsidiary) is acquired or organized
by any Loan Party, the Borrower shall promptly (and in any event within sixty
days (or such longer period as the Administrative Agent shall agree) of such
event) (i) notify the Administrative Agent thereof, (ii) cause such Subsidiary
to become a Guarantor by executing a Counterpart Agreement and (iii) cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions) as the Administrative Agent shall reasonably request
to evidence compliance with this Section 5.10; provided that for purposes of
this Section 5.10 and Section 4.02, the Acquired Companies and their
subsidiaries shall be deemed to be acquired following the Funding Date.
ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have been terminated in full and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
Holdings and the Borrower covenant and agree with the Lenders that:
SECTION 6.01.    Subsidiary Indebtedness. Holdings will not permit any
Subsidiary (other than the Borrower or any Subsidiary Guarantor) to create,
incur, assume or permit to exist any Indebtedness or permit to exist any
preferred stock or other preferred equity interests, except:


56


[[5276821]]

--------------------------------------------------------------------------------





(a)    Indebtedness under this Agreement;
(b)    Indebtedness, preferred stock or other preferred equity interests
existing on the date hereof and set forth on Schedule 6.01 and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than by the amount of any undrawn
commitments, fees, original issue discount, costs and expenses in connection
with such extension, renewal or replacement and any accrued interest on such
Indebtedness);
(c)    Indebtedness, preferred stock or preferred equity interests of
Subsidiaries existing at the time they become Subsidiaries (or, in the case of
any Indebtedness, are merged or consolidated with or into Holdings or any
Subsidiary) after the date hereof and not incurred or issued or sold in
contemplation of their becoming Subsidiaries (or such merger or consolidation)
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, original issue discount, costs and expenses in connection with such
extension, renewal or replacement and any accrued interest on such
Indebtedness);
(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees, original issue discount, costs and
expenses in connection with such extension, renewal or replacement and any
accrued interest on such Indebtedness);
(e)    Indebtedness of any Subsidiary to Holdings or any other Subsidiary, or
any preferred stock or other preferred equity interests of any Subsidiary held
by Holdings or any other Subsidiary; provided that no such Indebtedness,
preferred stock or other preferred equity interests shall be assigned to, or
subjected to any Lien in favor of, a Person other than Holdings or a Subsidiary;
(f)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;
(g)    Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority;
(h)    Defeased Debt;
(i)    other Indebtedness and preferred stock and other preferred equity
interests; provided that the sum, without duplication, of (i) the aggregate
principal amount of the outstanding Indebtedness, and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests, permitted by this clause (i), (ii) the


57


[[5276821]]

--------------------------------------------------------------------------------





aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by Section 6.02(j) and (iii) the Attributable Debt in respect of
Sale‑Leaseback Transactions permitted by Section 6.03(b) does not at any time
exceed the greater of (A) $750,000,000 and (B) 8% of Total Assets;
(j)    Indebtedness incurred in connection with any accounts receivable
financing in an aggregate principal amount not to exceed $750,000,000 at any
time; and
(k)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within twenty Business Days of the
incurrence thereof.
SECTION 6.02.    Liens. Holdings will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)    Permitted Liens;
(b)    Liens created under this Agreement;
(c)    Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other assets of Holdings or any Subsidiary, other than
improvements and accessions to the subject assets and proceeds thereof, and
(ii) no such Lien shall secure obligations other than those that it secured on
the date hereof and permitted extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than by the
amount of any unused commitments, fees, original issue discount, costs and
expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);
(d)    Liens on assets existing at the time such assets are acquired by Holdings
or a Subsidiary and any extensions, renewals or replacements thereof; provided
that (i) no such Lien is created in contemplation of or in connection with any
such acquisition, (ii) no such Lien shall apply to any other assets of Holdings
or any Subsidiary, other than improvements and accessions to the subject assets
and proceeds thereof, and (iii) no such Lien shall secure obligations other than
those that it secures on the date of such acquisition and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than by the amount of any fees, original issue discount, costs
and expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);
(e)    Liens on assets of any Person at the time such Person becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into Holdings or a Subsidiary in a transaction permitted
hereunder) after the date hereof and any extensions, renewals and replacements
thereof; provided that (i) no such Lien is created in


58


[[5276821]]

--------------------------------------------------------------------------------





contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation), (ii) no such Lien shall apply to any other assets
of Holdings or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by the amount of any fees, original issue discount, costs
and expenses in connection with such extension, renewal or replacement and any
accrued interest on such obligation);
(f)    Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Liens
deemed to exist in connection with Capital Lease Obligations) acquired after the
date hereof to the extent such Liens are created at the time of or within 270
days after the acquisition, or the completion of such construction or
improvement, of such fixed or capital assets, and any Liens securing extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
original issue discount, costs and expenses in connection with such extension,
renewal or replacement and any accrued interest on such Indebtedness); provided
that no such Lien shall apply to any assets of the Borrower or any Subsidiary,
other than the subject fixed or capital assets, improvements and accessions
thereto and proceeds thereof;
(g)    customary Liens arising from or created in connection with the issuance
of trade letters of credit for the account of Holdings or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery, equipment or other assets
in connection with the purchase for which such letters of credit are issued;
(h)    Liens on assets of Subsidiaries securing obligations owed to Holdings or
one or more other Subsidiaries;
(i)    Liens on cash collateral or government securities to secure obligations
under Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed $50,000,000 in the aggregate at any time;
(j)    other Liens; provided that the sum, without duplication, of (i) the
aggregate principal amount of outstanding Indebtedness secured by Liens
permitted by this clause (j), (ii) the aggregate principal amount of the
outstanding Indebtedness permitted by Section 6.01(i) and (iii) the Attributable
Debt in respect of Sale‑Leaseback Transactions permitted by Section 6.03(b) does
not at any time exceed the greater of (A) $750,000,000 and (B) 8% of Total
Assets;
(k)    in connection with the sale or transfer of any equity interests or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;


59


[[5276821]]

--------------------------------------------------------------------------------





(l)    in the case of (i) any Subsidiary that is not a wholly owned Subsidiary
of Holdings or (ii) the equity interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to equity interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreements and any Liens on the equity
interests in such Person to secure Indebtedness incurred by such Person;
(m)    to the extent constituting Liens on the assets of Holdings or any of its
Subsidiaries, Liens incurred in connection with Defeased Debt or Acquisition
Debt;
(n)    Liens deemed to exist in connection with any accounts receivable
financing; provided that the sum of the aggregate principal amount of
outstanding Indebtedness secured by Liens permitted by this clause (n) does not
at any time exceed $750,000,000;
(o)    Liens solely on any cash earnest money deposits, advances, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for any acquisition,
investment or other transaction not prohibited by this Agreement; and
(p)    Liens on cash collateral provided by the Borrower to an issuing bank in
respect of collateralized letters of credit as contemplated by Section 2.05(n)
of the New Credit Agreement.
SECTION 6.03.    Sale and Leaseback Transactions. Holdings will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale‑Leaseback
Transaction, except:
(a)    Sale‑Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such
Sale‑Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale‑Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and
(b)    other Sale‑Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness permitted by Section 6.01(i) and (iii) the
aggregate principal amount of the outstanding Indebtedness secured by Liens
permitted by Section 6.02(j) does not at any time exceed the greater of (A)
$750,000,000 and (B) 8% of Total Assets.
SECTION 6.04.    Fundamental Changes. (a)  Holdings will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of Holdings and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the


60


[[5276821]]

--------------------------------------------------------------------------------





relevant transaction and any related incurrence or repayment of Indebtedness had
occurred at the beginning of the most recent period of four fiscal quarters for
which financial statements have been delivered pursuant to Sections 5.01(a) or
5.01(b) or, prior to the delivery of any such financial statements, at September
27, 2019) no Event of Default shall have occurred and be continuing (or, if such
transaction is in connection with a Limited Condition Acquisition, no Event of
Default under clause (a), (h) (solely with respect to Holdings or the Borrower)
and (i) (solely with respect to Holdings or the Borrower) of Article VII shall
have occurred and be continuing) (i) any Person may merge into or consolidate
with Holdings in a transaction in which Holdings is the surviving corporation,
(ii) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation, (iii) any Person (other than
Holdings or the Borrower) may merge into or consolidate with any Subsidiary
(other than Holdings or the Borrower) in a transaction in which the surviving
entity is a Subsidiary and (iv) any Subsidiary (other than the Borrower) may
liquidate or dissolve or, so long as such transaction does not constitute a
transfer or other disposition (in one transaction or in a series of
transactions) of all or substantially all the consolidated assets of Holdings
and the Subsidiaries (whether now owned or hereafter acquired), merge with or
into any other Person (other than Holdings or the Borrower).
(a)    Holdings will not, and will not permit any Subsidiary to, engage to any
extent material to Holdings and the Subsidiaries on a consolidated basis in any
business other than the businesses of the type conducted by Holdings and the
Subsidiaries on the Effective Date and businesses reasonably similar, related,
ancillary or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto as determined by Holdings or the Borrower
in good faith.
SECTION 6.05.    Transactions with Affiliates. Holdings will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates
involving aggregate payments, for any such transaction or series of related
transactions, in excess of $10,000,000, except (a) at prices and on terms and
conditions not less favorable to Holdings or such Subsidiary than could be
obtained on an arm’s‑length basis from unrelated third parties; (b) transactions
between or among Holdings and the Subsidiaries (or between or among two or more
Subsidiaries) not involving any other Affiliate; (c) compensation, employment
and severance arrangements and customary indemnification agreements for
directors, officers or employees that, in the case of directors or executive
officers, are approved by the Board of Directors of Holdings or the compensation
committee of such Board of Directors; (d) any agreement between any Person and
an Affiliate of such Person existing at the time such Person is acquired by or
merged into Holdings or any Subsidiary; provided that such agreement was not
entered into in contemplation of such acquisition or merger, or any amendment
thereto (so long as any such amendment is not disadvantageous to the Lenders in
any material respect in the good faith judgment of Holdings when taken as a
whole as compared to such agreement as in effect on the date of such acquisition
or merger); (e) transaction entered into in connection with any accounts
receivable financing; and (f) any other transaction with an Affiliate that is
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; provided that nothing contained in this Section
6.05 shall prevent Holdings from issuing equity, paying dividends or making
other cash distributions to its stockholders.


61


[[5276821]]

--------------------------------------------------------------------------------





SECTION 6.06.    [Reserved].
SECTION 6.07.    Financial Covenant. (a) As of the last day of any fiscal
quarter (beginning with the fiscal quarter ending June 2020), the Borrower will
not permit the ratio of (i) Adjusted Consolidated Total Indebtedness at such
time to (ii) Consolidated EBITDA for the most recently ended period of four
consecutive fiscal quarters to be greater than 3.75 to 1.00 (the “Leverage
Ratio”); provided that, if Holdings, the Borrower or one or more of the
Subsidiaries consummates any Qualified Acquisition, the Borrower may elect, by
written notice delivered to the Administrative Agent within 30 days following
the consummation of such Qualified Acquisition (a “Leverage Increase Election”)
to increase the maximum permitted Leverage Ratio to 4.50 to 1.00 in respect of
the fiscal quarter during which such Qualified Acquisition shall have been
consummated and each of the three consecutive fiscal quarters immediately
thereafter (the period during which any such increase in the maximum permitted
Leverage Ratio shall be in effect being called a “Leverage Increase Period”);
provided further that if a second Leverage Increase Election is made during a
Leverage Increase Period, the second Leverage Increase Period shall begin
following the expiration of the first Leverage Increase Period such that the
higher ratio shall apply for eight consecutive fiscal quarters.
(a)    As of the last day of any fiscal quarter (beginning with the fiscal
quarter ending June 2020), the Borrower will not permit the ratio of (i)
Consolidated EBITDA to (ii) Consolidated Interest Expense, in each case for the
most recently ended period of four fiscal quarters, to be less than 3.50 to
1.00.
SECTION 6.08.    Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that Holdings and the
Subsidiaries and its and their respective directors, officers, employees,
Affiliates and agents shall not use, directly or knowingly indirectly, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or AML Laws, (b)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country in
any manner that would result in the violation of any Sanctions applicable to any
party hereto or (c) in any manner that would result in the violation in any
material respect of any Sanctions applicable to any party hereto.
ARTICLE VII

EVENTS OF DEFAULT
SECTION 7.01.    If any of the following events (“Events of Default”) shall
occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under


62


[[5276821]]

--------------------------------------------------------------------------------





this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of Holdings or the Borrower in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;
(d)    Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to
Holdings’ or the Borrower’s existence) or 5.09 or in Article VI;
(e)    Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
(f)    Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable (but only after all the periods of
grace, if any, applicable thereto have lapsed);
(g)    Holdings, the Borrower or any Subsidiary shall breach or default under
any provision of any agreement that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(all the periods of grace, if any, applicable thereto having lapsed, but with or
without the giving of notice) the holder or holders of any Material Indebtedness
(or, in the case of any Hedging Agreement, the counterparties thereto) or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to terminate or require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) any secured Indebtedness that becomes due or is
required to be prepaid, repurchased, redeemed or defeased as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(ii) any Indebtedness that becomes due or is prepaid, repurchased, redeemed or
defeased as a result of a refinancing thereof or (iii) any Acquisition
Indebtedness incurred in connection with an Acquisition prior to the date such
Acquisition is consummated that becomes due or is required to be prepaid,
repurchased, redeemed or defeased on account of such Acquisition not having been
consummated prior to a specified date;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now


63


[[5276821]]

--------------------------------------------------------------------------------





or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation of a Subsidiary permitted by Section 6.04(a)(iii)), reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    Holdings, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 (net of any available insurance provided by a solvent and
unaffiliated insurer that has not disputed coverage) shall be rendered against
Holdings, the Borrower, any Subsidiary or any combination thereof and the same
shall remain unpaid or undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or a judgment creditor shall
have attached or levied upon any assets of the Borrower or any Subsidiary to
enforce any such judgment (but only if such attachment or levy shall not be
effectively stayed);
(l)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would be materially likely to result in a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any provision of Article IX for any reason other than satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any
Guarantor or the Borrower contests in any manner the validity or enforceability
of any provision of Article IX; or any Guarantor denies that it has any or
further liability or obligation under any provision of Article IX or purports to
revoke, terminate or rescind any provision thereof;
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate


64


[[5276821]]

--------------------------------------------------------------------------------





the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to Holdings or the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 7.02.    Application of Funds. After the exercise of any remedies
provided for in Section 7.01, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:first, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, disbursements and other charges of
counsel payable under Section 10.03) payable to the Administrative Agent in its
capacity as such, including the repayment of advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Loan Party and
any other costs or expenses incurred in connection with exercise of any right or
remedy hereunder or under any other Loan Document;
(a)    second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Lenders (including fees,
disbursements and other charges of counsel payable under Section 10.03) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause (b) held by them;
(b)    third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) held by them;
(c)    fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among them in proportion to the respective
amounts described in this clause (d) held by them;
(d)    fifth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Lenders and the other holders or beneficiaries
thereof, ratably based upon the respective aggregate amounts of all such
Obligations then owing to all of them; and
(e)    last, after all of the Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by law.


65


[[5276821]]

--------------------------------------------------------------------------------





ARTICLE VIII

THE ADMINISTRATIVE AGENT
SECTION 8.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors to serve as Administrative Agent under the
Loan Documents, and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article (other than
Section 8.06, which shall also be for the benefit of the Borrower) are solely
for the benefit of the Administrative Agent, the Lenders and the Borrower shall
not have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 8.02.    Rights as a Lender. Any Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any of the Subsidiaries or any other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 10.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, could expose
the Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity.


66


[[5276821]]

--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a final, non‑appealable judgment of a court of competent
jurisdiction). The Administrative Agent shall be deemed to have no knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made or deemed made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein as being acceptable or satisfactory to the Administrative Agent.
SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub‑agents appointed by it. The Administrative Agent and any such sub‑agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


67


[[5276821]]

--------------------------------------------------------------------------------





SECTION 8.06.    Resignation or Removal of Administrative Agent. (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower and
subject to the consent of the Borrower (so long as no Event of Default with
respect to Holdings or the Borrower under clause (a), (b), (h) or (i) of Article
VII has occurred and is continuing at such time), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(a)    If the Person serving as Administrative Agent has become the subject of a
Bankruptcy Event or Bail-In Action, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(b)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


68


[[5276821]]

--------------------------------------------------------------------------------





SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger, the Syndication Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Syndication Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
SECTION 8.08.    No Other Duties, Etc. The parties agree that none of the
Arrangers or the Syndication Agent referred to on the cover page of this
Agreement shall, in its capacity as such, have any duties or responsibilities
under this Agreement or any other Loan Document.
SECTION 8.09.    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Loan Parties,
that at least one of the following is and will be true:
(i)    such Lender is not using "plan assets" (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


69


[[5276821]]

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
ARTICLE IX

GUARANTY
SECTION 9.01.    Guaranty. Each Guarantor hereby unconditionally and irrevocably
guaranties, as primary obligor and joint and several co-debtor and not merely as
a surety, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of all Obligations, and the
Guarantors further agrees to pay the expenses which may be paid or incurred by
any Credit Party in collecting any or all of the Obligations and enforcing any
rights under this Guaranty or under the Obligations in accordance with this
Agreement. This Guaranty shall remain in full force and effect until the
Obligations (other than any contingent indemnity or expense reimbursement
obligations) are paid in full and all Commitments are terminated.
SECTION 9.02.    Waiver of Subrogation. Notwithstanding any payment or payments
made by any Guarantor (or any setoff or application of funds of any Guarantor by
any Credit Party) in respect of unpaid Obligations of the Borrower, each
Guarantor shall not be entitled to be subrogated to any of the rights of any
Credit Party against the Borrower or any collateral security or guaranty or
right to offset held by any Credit Party for the payment of such Obligations,
nor shall any Guarantor seek reimbursement from the Borrower in respect of
payments made by the Guarantor hereunder, in each case until such time as (i)
all Obligations (other than any contingent indemnity or expense reimbursement
obligations) of the Borrower shall have been paid in full and (ii) no Default or
Event of Default has occurred and is continuing.
SECTION 9.03.    Modification of Borrower Obligations. Each Guarantor hereby
consents that, without the necessity of any reservation of rights against such
Guarantor and without notice to or further assent by such Guarantor, any demand
for payment of the Obligations made by any Credit Party may be rescinded by such
Credit Party, and the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered


70


[[5276821]]

--------------------------------------------------------------------------------





or released by any Credit Party, and that this Agreement, any promissory notes,
and the other Loan Documents, including without limitation, any collateral
security document or other guaranty or document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Credit Parties may deem advisable from time to time, and, to the extent
permitted by applicable law, any collateral security or guaranty or right of
offset at any time held by any Credit Party, for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released, all without the
necessity of any reservation of rights against such Guarantor and without notice
to or further assent by such Guarantor which, to the fullest extent permitted by
law, will remain bound hereunder notwithstanding any such renewal, extension,
modification, acceleration, compromise, amendment, supplement, termination,
sale, exchange, waiver, surrender or release. No Credit Party shall have any
obligation to protect, secure, perfect or insure any collateral security
document or property subject thereto at any time held as security for the
Obligations. When making any demand hereunder against any Guarantor, any Credit
Party may, but shall be under no obligation to, make a similar demand on any
other party or any other guarantor and any failure by any Credit Party to make
such demand or to collect any payments from any Loan Party or any such other
guarantor shall not, to the fullest extent permitted by law, relieve such
Guarantor of its obligations or liabilities hereunder, and shall, to the fullest
extent permitted by law, not impair of affect the rights and remedies, express
or implied, or as a matter of law, of any Credit Party, against any Guarantor.
For the purposes of this Section “demand” shall include the commencement and
continuance of legal proceedings.
SECTION 9.04.    Waiver of the Guarantors. Each Guarantor waives the benefits of
division and discussion and any and all notice of the creation, renewal,
extension or accrual of the Obligations, and notice of proof of reliance by any
Credit Party upon this Guaranty or acceptance of this Guaranty, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, continued or incurred in reliance upon this Guaranty, and all
dealings between any Guarantor and any Credit Party shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or such
Guarantor with respect to the relevant Obligations. This Guaranty shall, to the
fullest extent permitted by law, be construed as continuing absolute and
unconditional guaranty of payment (and not of collection) without regard to the
validity, regularity or enforceability of this Agreement, any promissory note,
or any other Loan Document, including, without limitation, any collateral
security or guaranty therefor or right to offset with respect thereto at any
time or from time to time held by any Credit Party and without regard to any
defense, setoff or counterclaim which may at any time be available to or may be
asserted by any Loan Party against the Administrative Agent, any Lender, or any
other Person, or by any other circumstance whatsoever (with or without notice to
or knowledge of any Loan Party) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Loan Party for any of its
Obligations, or of any Guarantor under this Guaranty in bankruptcy or in any
other instance, and the obligations and liabilities of such Guarantor hereunder
shall not be conditioned or contingent upon the pursuit by the Administrative
Agent, any Lender or any other Person at any time of any right or remedy against
the Borrower or against any other Person which may be or become liable in
respect of any Obligations or against any collateral security or guaranty
therefor or right to offset with respect thereto. This Guaranty shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon each Guarantor and its


71


[[5276821]]

--------------------------------------------------------------------------------





successors and assigns thereof, and shall inure to the benefit of the Credit
Parties and their successors, indorsees, transferees and assigns, until the
Obligations shall have been satisfied in full and the Commitments shall be
terminated
SECTION 9.05.    Reinstatement. This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligations is rescinded or must otherwise be restored or returned by any
Credit Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Guarantor or the Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Guarantor, the Borrower or any substantial party of their
respective property, or otherwise, all as though such payments had not been
made.
SECTION 9.06.    Continuing Guaranty. This Guaranty shall remain in full force
and effect and shall be binding on each Guarantor, its successors and assigns
until all of the Obligations (other than any contingent indemnity or expense
reimbursement obligations) have been satisfied in full; provided that the
Guaranty of any Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction not prohibited hereunder as a result of which
such Subsidiary Guarantor shall cease to be a Subsidiary.
ARTICLE X

MISCELLANEOUS
SECTION 10.01.    Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to Holdings, the Borrower or any other Loan Party, to Holdings and the
Borrower at 11951 Freedom Drive, Reston, VA 20190, Attention of Marc H. Crown
(email: marc.h.crown@leidos.com; telephone No. 571-526-6470);
(ii)    if to the Administrative Agent, to Citibank Delaware, One Penns Way, OPS
II, Floor 2, New Castle, DE 19720, Attn: Agency Operations (e‑mail
GLAgentOfficeOps@citi.com with a copy to e-mail: agencyabtfsupport@citi.com;
fax: 646-274-5080; telephone: 302-894-6010); and
(iii)    if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the


72


[[5276821]]

--------------------------------------------------------------------------------





recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in such
paragraph.
(b)    Notwithstanding anything herein to the contrary, notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications (including email and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Borrower may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    (i)  The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on the Platform.
(i)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.
SECTION 10.02.    Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower


73


[[5276821]]

--------------------------------------------------------------------------------





therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender may have had notice or knowledge of such Default at the time.
(a)    Subject to Sections 2.14 and 10.02(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon (other
than as a result of any waiver of any increase in the interest rate applicable
to any Loan pursuant to Section 2.13(d)), or reduce any fees payable hereunder,
without the written consent of each Lender adversely affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, in each case, without the written consent of each
Lender adversely affected thereby, (iv) change Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of Commitment reductions or
payments required thereby, as the case may be, without the written consent of
each Lender, (v) waive any condition precedent required under Section 4.01
without the written consent of each Arranger, (vi) change any of the provisions
of this Section or the percentage set forth in the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vii) release all or substantially all of the value of
the Guarantors, taken as a whole, without the written consent of each Lender,
except as expressly permitted hereunder (in which case such release may be made
by the Administrative Agent acting alone); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding anything else in this Section to the
contrary any amendment of the definition of the term “Applicable Rate” pursuant
to the last sentence of such definition shall require only the written consent
of the Borrower and the Required Lenders.
(b)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement, so long as, in each
case, the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
modification or supplement.


74


[[5276821]]

--------------------------------------------------------------------------------





SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a)  The Borrower shall
pay (i) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Arrangers, the Syndication Agent and their respective
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent, the Arrangers, the Syndication
Agent and their respective Affiliates (and one additional counsel to each group
of similarly situated Persons as required due to actual or reasonably perceived
conflicts of interest and one local counsel in each relevant jurisdiction, as
necessary), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent and any Lender (and
one additional counsel to each group of similarly situated Persons as required
due to actual or reasonably perceived conflicts of interest and one local
counsel in each relevant jurisdiction, as necessary), in connection with the
lawful enforcement of its rights in connection with this Agreement, including
its rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable and documented out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
counsel for the Indemnitees (and one additional counsel to each group of
similarly situated Persons as required due to actual or reasonably perceived
conflicts of interest and one local counsel in each relevant jurisdiction, as
necessary), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any other Environmental Liability related in any way to the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether brought by any third party or by
the Borrower or any of its Affiliates; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are (i) determined by a court of
competent jurisdiction by final and non‑appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct or material breach of
any of the Loan Documents of such Indemnitee or any of its Related Parties or
(ii) the result of any proceeding that is not the result of an act or omission
by Holdings, the Borrower or any of their Subsidiaries or Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any claims
against the Administrative Agent in its capacity or in fulfilling its role as
Administrative Agent under or with respect to the Loan Documents). This


75


[[5276821]]

--------------------------------------------------------------------------------





paragraph shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party, under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or such sub‑agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub‑agent) in its capacity as such, or
against any Related Party of any of the foregoing for the Administrative Agent
(or any such sub‑agent) in connection with such capacity.
(c)    To the extent permitted by applicable law, (i) the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) except to the extent
that such claims or damages are determined by a court of competent jurisdiction
by final and non‑appealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee or any of its Related Parties or
(ii) no party hereto shall assert, and herby waives, any claim against any other
party hereto or any of such Person’s Related Parties, on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04.    Successors and Assigns. (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by Holdings or
the Borrower without such consent shall be null and void); provided that a
merger, consolidation, amalgamation or similar transaction permitted hereunder
shall not constitute an assignment or transfer and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication Agent
and, to the extent expressly contemplated hereby, the sub‑agents of the
Administrative Agent and the Related Parties of each of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


76


[[5276821]]

--------------------------------------------------------------------------------





(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default with respect to Holdings or the Borrower under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing at the
time of such assignment, for any other assignment (provided that the Borrower
shall nonetheless be provided notice of such assignment); provided further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof at the address and fax number
specified in Section 10.01(a) hereof (as the same may be changed by the Borrower
pursuant to Section 10.01(c)); and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing at the time
of such assignment; provided further that the Borrower shall be deemed to have
consented to any such amount unless it shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and


77


[[5276821]]

--------------------------------------------------------------------------------





(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.17(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate‑ level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices within
the United States a copy of each Assignment and Assumption delivered to it and
records of the names and addresses of the Lenders, and the Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.17(f)
(unless the assignee shall already be a Lender hereunder) and the processing and
recordation fee referred to in this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section or
is otherwise not in proper form, it being acknowledged that the Administrative
Agent shall have no duty or obligation (and shall incur no liability) with
respect to obtaining (or


78


[[5276821]]

--------------------------------------------------------------------------------





confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(b)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such Participant
or requires the approval of all the Lenders. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that


79


[[5276821]]

--------------------------------------------------------------------------------





sells a participation shall, acting solely for this purpose as a non‑fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant to which it has sold a participation and the
principal amounts (and stated interest) of each such Participant’s interest in
the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103‑1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall not have any responsibility
for maintaining a Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, the Syndication Agent or any Lender
or any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if


80


[[5276821]]

--------------------------------------------------------------------------------





applicable, their Affiliates under any commitment advices submitted by them.
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic image
scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations then due of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender and each of
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Affiliate may
have.
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and the Borrower hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any of its respective properties in the courts of any jurisdiction.


81


[[5276821]]

--------------------------------------------------------------------------------





(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Confidentiality; Non‑Public Information. (a)  The
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors who need to know such
information in connection with the credit facilities established hereunder (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any Governmental
Authority or any other regulatory authority purporting to have jurisdiction over
it or its Related Parties (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(but only after giving prompt written notice to the Borrower, to the extent
permitted by law, of any such requirement or request (except with respect to any
audit or examination conducted by any Governmental Authority) so that the
Borrower may seek a protective order or other appropriate remedy and/or waive
compliance with this Section), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies under


82


[[5276821]]

--------------------------------------------------------------------------------





this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (y) any direct or indirect,
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or (z) any
credit insurance provider relating to the Borrower and its obligations under
this Agreement; (vii) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or their obligations
under this Agreement or (y) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement; (viii) with the consent of the Borrower; or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower that is not known by the Administrative Agent,
such Lender or such Affiliate to have possession of such information illegally
or as a result of a violation of this Section. In addition, the Administrative
Agent, the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, the Loans and the Commitments, in each case, to the extent such
information is customarily provided to such Persons. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate‑level information, which may contain MNPI. Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
(b)    The Borrower and each Lender acknowledge that, if information furnished
by the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through DebtDomain or another website or
other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the Borrower has indicated as containing MNPI solely
on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrower has not indicated whether any
information


83


[[5276821]]

--------------------------------------------------------------------------------





furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent reserves the right to post such information solely on
that portion of the Platform as is designated for Private Side Lender
Representatives. The Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Borrower without liability or responsibility for the independent verification
thereof.
SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 10.14.    Conversion of Currencies. (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
(a)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section shall survive the termination of this Agreement and the payment
of all other amounts owing hereunder.
SECTION 10.15.    Certain Notices. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and each
other Loan Party that, pursuant to the requirements of the USA Patriot Act and
the Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Borrower and each other Loan


84


[[5276821]]

--------------------------------------------------------------------------------





Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent to
identify the Loan Parties in accordance with the USA Patriot Act and the
Beneficial Ownership Regulation.
SECTION 10.16.    No Fiduciary Relationship. Holdings and the Borrower, on
behalf of themselves and the Subsidiaries, agree that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower, its Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the Syndication
Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, any Arranger, any
Syndication Agent, any Lender or any of their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Syndication Agent,
the Lenders and their Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders or their
Affiliates has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it or any of its Affiliates may have against
the Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 10.17.    Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(i)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(ii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


85


[[5276821]]

--------------------------------------------------------------------------------





SECTION 10.18.    Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States), that in the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.


[The remainder of this page has been left blank intentionally]






86


[[5276821]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LEIDOS, INC.,
By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Senior Vice President and Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]




[[5276821]]

--------------------------------------------------------------------------------





LEIDOS HOLDINGS, INC.,
By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Senior Vice President and Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







LEIDOS GOVERNMENT SERVICES, INC.


By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







LEIDOS INNOVATIONS GLOBAL, INC.


By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







LEIDOS INTEGRATED TECHNOLOGY, LLC


By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







LEIDOS INTERMEDIATE HOLDINGS, INC.


By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







QTC HOLDINGS, INC.


By:
/s/Marc H. Crown    
Name: Marc H. Crown
Title: Treasurer



[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------







CITIBANK, N.A., individually and as Administrative Agent,
By:
/s/Susan M. Olsen    
Name: Susan M. Olsen
Title: Vice President







[Signature Page to Leidos Term Loan Credit Agreement]






[[5276821]]

--------------------------------------------------------------------------------








MUFG BANK, LTD.
By:
/s/Oscar Cortez    
Name: Oscar Cortez
Title: Director







[Signature Page to Leidos Term Loan Credit Agreement]




[[5276821]]

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.
By:
/s/ Mukesh Singh    
Name: Mukesh Singh
Title: Director



[Signature Page to Leidos Term Loan Credit Agreement]




[[5276821]]